In a habeas corpus proceeding to obtain the relator’s release from Louden Hall (a hospital), the director of that institution appeals from an order of the Supreme Court, Suffolk County, dated January 25, 1963, and made after a non jury trial, which sustained the writ and discharged the relator from the appellant’s custody “ upon the ground that the [relator] * * * is mentally competent and capable of taking care of herself, her property and her affairs ”. Order affirmed, without costs. We do not regard the court’s stated reasons for sustaining the writ as in any way constituting an adjudication of competency within the meaning of article 81 of the Civil Practice Act (the provisions of which, are now to be found in art. 5-A [§ 100 et seq.~\ of the Mental Hygiene Law). The order in no sense purports to discharge the committee, or to direct the restoration of the relator’s property to her, or otherwise to interfere with the jurisdiction of the Supreme Court, New York County, in the incompetency proceeding there pending. The court in that proceeding has exclusive jurisdiction of the estate, to be exercised in accordance with well-established principles {Matter of Antdrews, 192 N. Y. 514; Matter of Ireland, 246 App. Div. 113; Matter of Barnes, 185 Mise. 215). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.